Citation Nr: 1547090	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-09 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability.

2. Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the June 2014 hearing, prior to the promulgation of a decision in this appeal, the appellant's authorized representative withdrew the claim for entitlement to service connection for a right ear hearing loss disability. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by the appellant or by his authorized representative.  Id.

During the June 2015 Travel Board hearing the Veteran's representative withdrew the appeal of the denial of entitlement to service connection for a right ear hearing loss disability.  As such, with respect to that issue, there are no longer any alleged errors of fact or law for appellate consideration.  See  38 C.F.R. § 20.204(b).  For this reason, the Board no longer has jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of service connection for right ear hearing loss disability is dismissed.


REMAND

The Veteran's hearing testimony and service treatment records indicate that he served with armored cavalry units in the Army.  The Veteran attributes his hearing loss to inservice exposure to heavy artillery and tank gun noise.  As a mechanic, he reportedly repaired tanks and self-propelled guns.  He reports additional noise exposure during firing exercises.  The appellant's testimony is consistent with the circumstances and conditions of his military service, and the Board concedes inservice exposure to acoustic trauma.

For assistance in determining the nature and cause of the Veteran's claimed hearing loss, the AOJ arranged a hearing examination by an audiologist in May 2012.  Using the regulatory criteria of 38 C.F.R. § 3.385 (2015), the examiner diagnosed left ear hearing loss.  The examiner opined that the Veteran's hearing loss was unrelated to service.  To support his opinion, the examiner relied on a normal hearing test taken a few months prior to the Veteran's discharge and from statements attributed to the appellant to include a statement that the claimant told the examiner that he perceived hearing loss for the 18 years prior to the examination and it had been 26 years since his separation from service.

The examiner's report did not address the Veteran's exposure to the noise of tanks and artillery in the Army.  While the "remarks" section of the report acknowledges his service as a track and wheel mechanic, it does not recognize that the Veteran was exposed to the loud noise of heavy guns.  More significantly, in Hensley v. Brown, 5 Vet. App. 155, 159 (1993) and in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United States Court of Appeals for Veterans Claims  found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  

Under these circumstances, the Board will remand the case to obtain an addendum opinion concerning the cause of the Veteran's left ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must seek an addendum opinion from the audiologist who conducted the May 2012 VA audiological examination.  The audiologist must review the claims file, VBMS file, Virtual VA file, and a copy of this remand.  The audiologist must then opine whether it is at least as likely as not that a left ear hearing loss disability noted in his June 2012 VA audiological examination report is related to the Veteran's exposure to acoustic trauma during service.  The opinion must specifically address the Veteran's inservice exposure to loud noise due to artillery and tank guns.  The examiner must comment on the Veteran's testimony that the noise of these guns was much louder than the noises to which he was exposed during his post-service employment.  The audiologist is advised that the absence of corroborating clinical records may NOT be the determinative factor.  A complete rationale should be provided for all the opinions expressed.

The examiner must retrospectively discuss the Veteran's self-reported history of hearing problems.  The examiner is advised that while the Veteran is competent to report hearing difficulties since service, he is not competent to diagnose a hearing disability as that term is defined by 38 C.F.R. § 3.385.  Moreover, competence is not synonymous with credibility.  If the May 2012 examining audiologist is unavailable for any reason, the AOJ should seek a new examination from an equally qualified audiologist, who must review all the evidence of record and provide the opinions requested above.

2. After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


